ORIGINAL       IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             06/23/2021



                                                                                         Case Number: PR 21-0004


                                         PR 21-0004
                                                                                 FILED
                                                                                 JUN 2 3 2021
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
  IN RE THE PETITION OF                                                        ,State of Monta na
                                                                     ORDER
  DANE C SCHOFIELD




         Dane C Schofield has petitioned this Court for admission to active status in the
   State Bar of Montana after having voluntarily resigned membership in June 2019.
         IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
   Montana, Petitioner shall be admitted to the active practice of law in the state of
   Montana.
         IT IS FURTHER ORDERED that, within six months of the date of this Order,
  Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
   Helena, MT 59624, proof of attendance at thirty hours of approved Continuing Legal
  Education to be credited to the time Petitioner was on inactive status.
         The Clerk is directed to provide copies of this Order to Petitioner and to the State
   Bar of Montana.    I-A
         DATED this Z-3 day of June, 2021.

                                                   For the Court,




                                                                 Chief Justice